DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kensey (US Patent No. 5,021,059).
Regarding claim 1, Kensey discloses (Figures 1-7) a method of sealing a puncture site in a vessel with a vascular closure device (Col. 1, lines 5-8) having a toggle (202), a plug (204), and a suture (206) that is coupled to the toggle and the plug (Figure 2), the method comprising the steps of: positioning the toggle within the vessel 32) of the vascular closure device (clearly shown in Figure 4); and after the positioning step, actuating an actuator (34) that is coupled to the release component (indirectly coupled through element 28) such that movement of the at least one actuator causes the toggle to be released from the release component (Figure 5) (Col. 9, lines 41-64) and further causes the suture to be placed in tension (Col. 9, lines 65-68 and Col. 10, lines 1-15) [When the operator pushes the actuator 34 to release the toggle out from the release component 32 and then releases the pressure on the actuator (this is considered a single actuation of the actuator), a proximally directed pulling force is then exerted through the suture 206 by movement of the actuator in the proximal direction which would result in the suture to be placed in tension] [Since the toggle 202 is trapped on the free end of the release component 32 as shown in Figure 6 and at the same time, a proximally directed pulling force is exerted on the suture by movement of the actuator in the proximal direction and the pinch rollers 64 grasping the suture, then this would result in the suture to be placed in tension].
	Regarding claim 3, wherein prior to the actuation step, moving the vascular closure device such that the toggle is adjacent the puncture site (clearly shown in Figure 4) (Col. 9, lines 41-47).
	Regarding claim 7, pulling the device in the proximal direction such that the plug (204) is discharged from a delivery tube (clearly shown in Figure 7) (Col. 10, lines 30-45); and tamping the plug against the puncture site to thereby seal the puncture site clearly shown in Figure 7) (Col. 10, lines 30-59) [By having the knot 206A to move closer to the plug which causes the plug to deform].

Allowable Subject Matter
          Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771